DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 objected to because of the following informalities:  The claim is missing a period at the end.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 1 recites the limitation "said heat" on Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 5 of the claim recites “in its relaxed state”. It is unclear what the relaxed state is as the claim had never set forth a relaxed state.
Claim 31 recites the limitation "said first and second end panel coupling means" on Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "said heat" on Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 17, 19, 21, 27, 31, 32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2012/0292306 to Lai in view of US Patent Application Publication # 2006/0137280 to Bartnes.
Regarding claim 1, Lai teaches in Figure 3, a panel (30) [floor heating apparatus (Paragraph 0019)] comprising: a base layer (31) [board (Paragraph 0019)]; a heat providing layer (60) [heater (Paragraph 0019)] attached to the base layer (31), the heat being created by electric energy (Paragraph 0020); a covering layer (40) [metal sheet (Paragraph 0019)] attached to the heat providing layer (60); first and second opposite longitudinal sides; first and second opposite sides; at least first and second longitudinal grooves (32) [deep grooves (Paragraph 0019)] arranged in the base layer (31) from the first end side to the second end side and facing the heat providing layer (60), the at least first and second longitudinal grooves (32) being arranged in parallel with, and having at least first and second distances to the first and second longitudinal sides, respectively; and at least one electrical end connector (61) [electrical heating wire (Paragraph 0020)] arranged at one of the first or second opposite side ends, the at least one electrical end connector (61) including first and second end portions [two electric heating wires (Paragraph 0020)], the first and second end portions (61) being at least partly electrically conductive (Paragraph 0020) and at least partly protruding from the one or more first and second end sides, thereby providing and electrical connection [via external wires 64 (Paragraph 0024) between the heat providing layer (60) of the panel (30) and a corresponding heat providing layer of at least one adjacent panel coupled to the panel (30) (Paragraph 0016). Lai does not teach the first and second longitudinal side and end sides include coupling means for coupling the panel to adjacent panels. However, Bartnes teaches in Figure 2, a panel (1) (Paragraph 0020) comprising: first and second opposite longitudinal edges (6a and 6b) [long side edges (Paragraph 0021)] including first and second longitudinal panel coupling means [positive and negative elements (Paragraph 0022)] respectively, arranged for coupling the panel to adjacent panels (Paragraph 0022); and first and second opposite end sides (5a and 5b) [short side edges (Paragraph 0021)] including first and second end panel coupling means [positive and negative elements (Paragraph 0022)], respectively, arranged for coupling the panel to adjacent panels (Paragraph 0022). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide coupling means on both the longitudinal sides and end sides in order to be able to couple the panels to adjacent panels and create a floor (Paragraph 0002).
Regarding claim 2, Lai in view Bartnes teach a panel. Furthermore, Lai teaches in Figure 3, the first and second end portions [two electric heating wires (Paragraph 0020)] of the at least one electrical end connector (61) are arranged in the at least first and second longitudinal grooves (32) respectively.
Regarding claim 3, Lai in view Bartnes teach a panel. Furthermore, Lai teaches in Figure 3, the at least one electrical end connector (61) is at least partly resilient [conductive core wrapped by isolative sheath (Paragraph 0020)] and includes an at least partly protruding portion [the conductive core] between the first and second end portions [two electric heating wires (Paragraph 0020)], such that the at least partly protruding portion protrudes at least partly from the one or more of the first and second end panels in a relaxed state.
Regarding claim 4, Lai in view Bartnes teach a panel. Furthermore, Lai teaches in Figure 3, the at least first and second longitudinal grooves (32) include first and second groove end sections adjacent to at least one of the first and second end sides, respectively, the first and second groove end sections being arranged for at least partly receiving the first and second end portions [two electric heating wires (Paragraph 0020)] of the at least one electrical end connector (61), respectively.
Regarding claim 10, Lai in view Bartnes teach a panel. Furthermore, Lai teaches in Figure 3, the panel (30) further including first and second panel end recesses [part of the groove at the end of the panel] adjacent to at least one of the first and second end sides, respectively, the first and second panel end recesses having at least first and second distances to the first and second longitudinal sides, respectively, and being arranged for at least partly receiving the first and second end portions [two electric heating wires (Paragraph 0020)] of the at least one electrical end connector (61).
Regarding claims 17, 19 and 21, Lai in view Bartnes teach a panel. Furthermore, Lai teaches in Figure 3, at least first and second longitudinal coupling elements [conductive core of heating wires (Paragraph 0020)] arranged in the at least first and second longitudinal grooves (32) from the first end side to the second end side, respectively; whereby the first and second end portions [two electric heating wires (Paragraph 0020)] of the at least one electrical end connector (61) are arranged for being electrically connected to the heat providing layer (60) by means of the first and second longitudinal coupling elements, wherein the first and second longitudinal coupling elements include a solid and electrically conducting material [conductive core including strands of alloy (Paragraph 0020)]; and wherein the first and second end portions [two electric heating wires (Paragraph 0020)] of the at least one electrical end connector (61) are electrically connected to the heat providing layer (60) via the least first and second longitudinal coupling elements [conductive core of heating wires (Paragraph 0020].
Regarding claim 27, Lai in view Bartnes teach a panel. Furthermore, Bartnes teaches in Figure 1, first and second end portions (18b) [electrical contact (Paragraph 0030)] of an electrical connector (14) [strip shaped conductor (Paragraph 0029)] including first and second electrically conducting tongues (16, Fig 1) [plug element (Paragraph 0028)], respectively, arranged for being in electrical contact with a heat providing layer (11) [heating means (Paragraph 0024)] of a panel and with a corresponding heat providing layer of an adjacent panel coupled to the panel (Paragraph 0037). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use electrically conducting tongues on the panel as tongues are thin and flat as opposed to wires and would allow for a thinner panel which would use less material.
Regarding claim 32, this claim is for a heating system but depends from claim 1 that is for a panel. Due to the dependency, the Patentability lies within the panel itself and not the system. These claims would be allowable upon the base claim being allowable.
Regarding claim 36, this claim is for a method but depends from claim 32 that depends from claim 1 that is for a panel. Due to the dependency, the Patentability lies within the panel itself and not the method. These claims would be allowable upon the base claim being allowable.
Regarding claim 31, Lai teaches in Figure 3, an electrical end connector (61) [electrical heating wire (Paragraph 0020)] insertable into one or more end panel coupling means (32) [deep grooves (Paragraph 0019)] of a panel, the panel (30) [floor heating apparatus (Paragraph 0019)] including: a base layer (31) [board (Paragraph 0019)]; a heat providing layer (60) [heater (Paragraph 0019)] attached to the base layer (31), the heat being created by electric energy (Paragraph 0020); a covering layer (40) [metal sheet (Paragraph 0019)] attached to the heat providing layer (60); first and second opposite longitudinal sides; first and second opposite sides; the electrical end connector (61) including: first and second end portions [two electric heating wires (Paragraph 0020)], the first and second end portions (61) being at least partly electrically conductive (Paragraph 0020) and at least partly protruding from the one or more first and second end sides, thereby providing and electrical connection [via external wires 64 (Paragraph 0024) between the heat providing layer (60) of the panel (30) and a corresponding heat providing layer of at least one adjacent panel coupled to the panel (30) (Paragraph 0016). Lai does not teach the first and second longitudinal side and end sides include coupling means for coupling the panel to adjacent panels. However, Bartnes teaches in Figure 2, a panel (1) (Paragraph 0020) comprising: first and second opposite longitudinal edges (6a and 6b) [long side edges (Paragraph 0021)] including first and second longitudinal panel coupling means [positive and negative elements (Paragraph 0022)] respectively, arranged for coupling the panel to adjacent panels (Paragraph 0022); and first and second opposite end sides (5a and 5b) [short side edges (Paragraph 0021)] including first and second end panel coupling means [positive and negative elements (Paragraph 0022)], respectively, arranged for coupling the panel to adjacent panels (Paragraph 0022). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide coupling means on both the longitudinal sides and end sides in order to be able to couple the panels to adjacent panels and create a floor (Paragraph 0002).
Allowable Subject Matter
Claims 7, 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, the Prior Art does not anticipate or make obvious the first and second end portions are received in corresponding first and second groove end sections of an adjacent panel.
Regarding claim 9, the Prior Art does not anticipate or make obvious the at least partially protruding portion of the at least one electrical end connector is arranged for being snapped into at least one first and second end panel coupling means of at least one adjacent panel, thereby mechanically locking the panel to an adjacent panel.
Regarding claim 14, the Prior Art does not anticipate or make obvious the at least one electrical end connector includes a supporting member attached to the first and second end portions, the supporting member protruding from the one or more first and second end panel coupling means and being arranged for being inserted into a supporting notch of an adjacent panel for achieving a mechanical coupling between the panel and an adjacent panel. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635